Six, J.,
concurring: I concur in the result. According to the State, Rodriguez had already planned at an informal pretrial conference to plead guilty if his motion to dismiss was denied, before he ever received any advice on the appealability of the speedy trial issue. The State reasons that because he did not rely on and was not prejudiced by the district court’s advice on the speedy trial issue, manifest injustice does not exist. We need not resolve the State’s contention. Rodriguez made his intent clear to challenge the speedy trial issue. The dates set out in the majority opinion show that he has no speedy trial issue.
Lockett, J., joins the foregoing concurring opinion.